■ WOODLEY, Judge.
The conviction is for passing a forged instrument; the punishment having been assessed by the jury at 2 years in the penitentiary.
No statement of facts appears in the record and there are no bills of exception.
The sentence - found in the record. provides that appellant be confined in the penitentiary fpr a term of not less than 2 years nor more than 10 years, this notwithstanding the jury assessed a two year term and the court’s judgment correctly sets out such verdict. Also it is observed that the maximum punishment provided by law for the offense of passing a forged instrument is five years! confinement in the penitentiary. Art. 996, P.C.
The judgment and verdict being before us, the sentence will be reformed so as to provide that appellant be confined in the penitentiary for a term of two years.
As reformed, the judgment is affirmed.